Citation Nr: 9902830	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-31 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
September 1969, his awards and decorations include the Purple 
Heart, and his discharge was under honorable conditions (DD 
214).

This case was previously before the Board and remanded for 
additional development in July 1997.  The case has been 
returned to the Board for further appellate consideration.

The Board notes that the July 1998 supplemental statement of 
the case (SSOC), on the issues before the Board on remand, 
was sent to the veterans address of record in late July 
1998, returned as undeliverable, and resent in early August.  
The August package was not returned, and as the veteran did 
not submit a change of address or otherwise contact the VA, 
the Board presumes that notice of the denial of restoration 
and increased rating was received.

In the July 1997 remand it was pointed out that there was a 
diagnosis of a personality disorder of record, and pathology 
associated there with must be distinguished for the service-
connected PTSD to the extent possible.  It was also noted 
that the veteran carried diagnoses of drug and alcohol abuse, 
which were not disabilities for which compensation benefits 
could be paid.  The RO construed the statements by the Board 
as raising the issues of service connection for a personality 
disorder and alcohol and drug abuse.  These issues were 
denied by rating action in July 1998, and notice of the 
denial and his appellate rights was sent to the veterans 
address of record later that same month.  These letters was 
returned as undeliverable, and then resent in August, with no 
indication that it was returned.  In October 1998 a letter 
was sent to the veteran informing him of the transfer of his 
claim to the Board.  There is nothing in file to show that 
this letter was returned.  The Board has also used the above 
in arriving at the conclusion that he veteran received the 
July 1998 SSOC.

The claims file does not show submission of a notice of 
disagreement (NOD) from the veteran or his representative on 
the issues of service connection for a personality disorder, 
and alcohol and drug abuse, and absent such submission these 
issues are not before the Board.  38 C.F.R. §§ 20.200, 20.201 
(1998).  

The ROs attention is directed to the possibility of a 
problem with the veterans mailing address, and the absence 
of a NOD for the service connection issues.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the RO erred in not finding that the 
evidence of record supports restoration of the 30 percent 
evaluation for PTSD and an increased evaluation for PTSD.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against restoration of the 30 percent evaluation 
for PTSD, and against an evaluation in excess of the current 
10 percent evaluation for PTSD.


FINDINGS OF FACT

1.  VA examinations in 1992, and January 1996 found 
improvement in the veterans PTSD symptomatology, maintained 
under the ordinary conditions of life.

2.  The January 1996 psychiatric examination showed the 
manifestations of the service-connected PTSD to be mild.

3.  His service-connected PTSD has not required 
hospitalization, and currently he is not receiving 
psychiatric treatment or medication.

4.  The PTSD is principally manifested by complaints of 
nightmares, sleep difficulties, flashbacks, intrusive 
thoughts, and startle reaction; he is not a reliable 
informant in regard to his symptomatology.

5.  Overall the service-connected psychiatric disability is 
currently productive of not more than mild social and 
industrial impairment under the criteria in effect prior to 
November 7, 1996.

5.  Overall the service-connected psychiatric disability is 
currently productive of not more than mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
the claimant is not shown to be on a program of continuous 
medication.


CONCLUSION OF LAW

1.  VA examinations showed sustained improvement in the 
veterans service-connected PTSD and an evaluation of 30 
percent was not warranted.  38 U.S.C.A. § 1151, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.344, 4.130, Diagnostic 
code 9411 (before and after November 7, 1996).

2.  An evaluation in excess of 10 percent after August 1, 
1996 is not warranted.  8 U.S.C.A. § 1151, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 4.130, Diagnostic code 9411 
(before and after November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to otherwise and the Secretary does 
so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus the veterans PTSD 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran.  The Board notes that when the veteran was provided 
with the new schedular rating criteria in the July 1998 
supplemental statement of the case (SSOC), and the old rating 
criteria in the July 1996 statement of the case (SOC), and 
July 1998 SSOC..  

In rating a psychoneurotic disorder under the criteria in 
effect prior to November 7, 1996, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation is in order.  
Where there is less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is assigned.  38 C.F.R. § 4.132, Note (1).  38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).  There are additional guidelines for 
evaluating PTSD, i.e., social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision 38 U.S.C.A. § 7104(D)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c).  

The criteria in effect from November 7, 1996 provide as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought  processes or 
communication; persistent delusions  or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  When there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is assigned.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) , chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions recent events), warrant a 30 percent evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (Effective November 7, 1996).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for [s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders, 32 4th ed. (1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 55 to 60 is for moderate difficulty in 
social, occupational, or school functioning.  Diagnostic 
and Statistical Manual for Mental Disorders, 32 4th ed. 
(1994), as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

With respect to the presence of drug or alcohol abuse, the 
January 16, 1997, precedent opinion of the General Counsel 
concerning service connection, and thus the award of 
compensation, for the abuse of alcohol (or drugs) following 
the changes enacted in 38 U.S.C.A. §§ 1110, 1131 by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351. (VAOPGCPREC 2-97.)  As 
the precedent opinion makes clear, the law now prohibits the 
payment of compensation for a disability that is the result 
of alcohol or drug abuse on any claim filed after October 31, 
1990, even if the claim for compensation is on the basis that 
a service connected disability caused the alcohol or drug 
abuse.  Thus, to the extent the factual record permits, this 
statutory prohibition must be observed.


Restoration of the 30 Percent Rating

Factual Background

For the sake of brevity, the information contained in VA 
psychiatric examinations will not be recited in toto, but the 
examinations and evaluations have all been reviewed, are 
incorporated by reference, and as appropriate specific 
evidence will be cited.  Otherwise the examination 
information reported highlights appropriate information for a 
general revelation of the state of the veterans psychiatric 
disability, personality disorder, and substance abuse at the 
time of evaluation.

The veteran was provided VA psychological evaluation in April 
1987, and psychiatric examination in May 1987.  Information 
pertaining to the veterans troubled childhood, his service, 
and post-service experience was included.  The psychological 
evaluator opined that the reliability, flexibility, and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  The Axis I diagnosis was PTSD, 
chronic, and there was no Axis II diagnosis.  The Axis V 
rating level was 5 (poor).  The psychiatric examiner reported 
Axis I diagnoses of severe PTSD, alcohol dependence, and 
marijuana abuse; Axis II diagnosis of personality disorder, 
mixed type, and Axis V was fair to poor.  The examiner 
considered the PTSD to be significant and severe.

A May 1987 rating action granted service connection for PTSD, 
and assigned a 30 percent evaluation.

When examined by the VA in September 1990, it was noted that 
the veteran had at least 20 article 15s in service, for 
failure to obey a lawful order, with no court martial.  He 
had dreams that he walks down a dirt road with everything 
military stripped off except his pants, and he throws these 
items on a junkyard of military weaponry.  He then walks 
along a sees a man drive past wearing a drill instructor hat 
who was waving a saber at him.  The veteran reported having 
this dream for several years.  Suicidal ideation, insomnia, 
startle reaction, and hypervigilance were reported.  He 
denied any psychotropic medications.  On mental status 
examination his 3 wishes were to be in Kuwait because of the 
excitement; money; and to stay healthy.  He added that he was 
glad he was a man and missed the power of shooting, and 
stated that he had lost jobs because he could not get along 
with people.  

There was a history on his alcohol and drug abuse, family and 
social history, work history and daily activities and 
functioning.  The Diagnostic impressions for Axis I were 
PTSD, and alcohol dependence.  The Axis II diagnosis was 
antisocial personality disorder, and the Axis V, GAF (global 
assessment of functioning), score was about 40.  The examiner 
noted that the veteran had many PTSD symptoms which appeared 
to stem from his experiences in Vietnam and from his 
personality disorder.  It was noted that the veteran had a 
history of expulsion from school, a longstanding interest in 
violence, multiple arrests for assault, resisting arrest, 
concealed weapons and drunkenness.  He also had a history of 
substance abuse, and currently was preoccupied with suicidal 
ideation and hand several episodes of self harm.  He was 
however able to work and was gainfully employed.  He 
described a social life, albeit a rather restricted 
existence.  He was not currently compliant with any 
psychiatric treatment and was not taking any psychotropic 
medications.

The veteran received VA outpatient mental health treatment 
with an initial diagnosis of alcohol dependence, severe with 
related legal problems, and PTSD, in late April 1992.  His 
current problem was a DUI (driving under the influence) with 
sentencing scheduled in May 1992.  He was guarded in 
answering questions, and had few friends.  A progress note 
dated May 1, 1992, noted that the veteran was alert, oriented 
in 3 spheres, and he described his mood as happy, and 
reported that he had never been suicidal.  His PTSD was no 
worse now than when in Vietnam, and his symptoms included 
nightmares, guilt, and paranoia.  He missed his 3rd 
appointment, was sent an outreach letter to which he did not 
respond, and was discontinued from the program.  

The veteran was hospitalized at a VA medical facility in June 
and July 1992, for rehabilitation from alcohol.  His first 
drink was at age 13 or 14, and by age 18 he was drinking one 
pint of alcohol per day.  A social history was given.  He was 
sent to the PTSD clinic, and Clonidine was begun as a patch.  
In an attached diagnostic summary, it was noted that the 
veteran was self referred following his 3rd DUI , and hoped 
to influence the judge when he appeared in court.  The Axis I 
diagnoses were PTSD and alcohol dependence, Axis II was 
deferred, and the Axis V GAF score was 50 on admission, and 
80 by the time of discharge.  Following discharge he was to 
attend alcoholic anonymous meeting locally, and be followed 
up at a VA clinic.  He was also provided Clonidine as a patch 
to be worn 24 hours.

Progress notes after discharge, in August 1992, indicated 
that he was given material to take to court.  Notations later 
in August, and in September and October 1992 show that the 
veteran failed to appear for review and was discharged for 
non-compliance with treatment plan.

In 1995 the veteran was scheduled for VA examination, and 
failed to appear.  He was notified in November 1995 of a 
rating action to reduce his  evaluation to zero percent for 
failure to report.  He responded in December 1995 and January 
1996, indicating that he would appear for examination.  

VA examination in January 1996 noted that when examined in 
1990 he was evaluated and diagnosed with PTSD with a strong 
antisocial component, which he exhibited during the current 
examination.  He stated that he was unable to work because of 
his PTSD symptoms but in further discussion it sounded like 
he failed a marijuana drug screen two weeks before and he was 
very pissed off about failing the test and he really felt 
that it is their fault that they fired him in spite of 
that.  He no longer had serious suicidal thoughts like he 
had years ago.  He did not describe any specific intrusive 
memories or specific flashbacks.  The 1992 evaluation and 
lack of follow through was noted.  Another DUI a year later 
was reported.  When asked if he was a rebellious person he 
replied no not really, and then went on to give several 
examples where he clearly was rebellious but he was blaming 
other people for his actions.  His hobby was shooting.  
Currently he was not taking any medication but was drinking.  

On mental status examination he was somewhat hostile, and 
answered in very circular ways.  His mood was level, affect 
slightly labile and his form of thought was vague and very 
hard to redirect.  His content of thought was negative for 
homicidal ideation, positive for suicidal ideation but no 
plan.  His attention span was within normal limits and his 
judgment and insight were fair.  The Axis I diagnostic 
impress was PTSD, mild, some improvement from previous 
evaluation.  The Axis II diagnosis was personality disorder, 
not otherwise specified with antisocial and narcissistic 
features.  Axis V showed a GAF score of 75, and 75 percent 
the last year.  

The examiner reported that the veteran was not very 
cooperative in the interview but towards the end he tried to 
be more cooperative but still was not giving much 
information.  He met the criteria for a mild form of PTSD.  
He had a very strong antisocial streak and some narcissistic 
traits as well.  It was opined that with his uncooperative 
state it could not be said that he was as bad off as before 
or even any worse, and I would have to say he had improved 
somewhat in that he did not generate these symptoms and 
minimized some of the symptoms when I brought them up.  
Overall, I would say he is mildly impaired socially and 
vocationally.

There was a proposal to reduce the rating for the PTSD in a 
March 1996 rating action, and the veteran was so informed 
later that same month.  A rating action in May 1996 reduced 
the evaluation of PTSD to 10 percent.

L. C., who was living with the veteran for about 3 months, in 
a written statement to the RO in July 1996, expressed some of 
her concerns, noting events apparently recited to her by the 
veteran, and she requested a hearing for the veteran.

The veteran, in hearing testimony in August 1996, reported 
that he still felt depressed, thought about Vietnam every 
single day, and that his last evaluation was confrontational, 
as he didnt like the idea of a young woman out of college 
asking me questions that she didnt know nothing abut nothing 
about.  He noticed she was untrained in all this, but she 
had it locked up., Transcript (T.), page (p.). 2.  He 
believed that PTSD contributed to his divorce as he owned 
hundreds of guns and she didnt like that.  Currently he had 
gotten rid of all his guns and now collected knives.  He 
reported drinking alcohol to avoid thinking bout Vietnam, and 
drank every day, T. p. 3.  Sounds and smells reminded him of 
Vietnam, and while it didnt make him depressed he would stop 
working.  He avoid people and did not have much of a social 
life, T. pp. 3 and 4.  He discussed his problem with the 1996 
examiner and a previous mental health psychiatrist, and noted 
that he was not undergoing any treatment for his PTSD, T. pp. 
4 and 5.  His last treatment was at a VA hospital 
approximately 2 years before, and he had no reason for 
stopping treatment.  He was not taking medication, worked 
full time as a carpenter, and in the winter did temporary 
jobs.  He had no on the job problems related to this, T. 
pp. 6 and 7.  He reported a recurring nightmare when he was 
walking down a dirt road down hill and on the left and side 
of the hills, and right hand side was a deep ravine with all 
kinds of machines in the ravine.  He takes off all his cloths 
except for his pants, its dark and raining, and he takes off 
running and a headless horseman comes up behind him but hes 
got a GI hanging on it, T. pp. 7 and 8.  It was recorded 
that he divorced in 1989 after 14 years of marriage, and that 
he had an altercation with his current girlfriend over the 
hearing.  They would go out socially together, T. p. 9.  At 
work he did not get too close to non-veteran, and only a 
little closer with veterans.  He lived alone and was well 
able to take care of himself.  He had been a carpenter and 
truck driver all his life, T. p. 10.  The veteran believed 
that his PTSD rating should be higher, reciting instances of 
inappropriate behavior, and he recalled no treatment at the 
VA for PTSD since his examination in 1996, T. pp. 11 and 12.

The veteran in his August 1996 substantive appeal stated that 
he was reduced because he did not get along with the 
examiner, and believed that this was unfair, and requested 
re-evaluation.

The veteran was again provided VA psychiatric examination in 
October 1996.  The examiner reviewed the claims file, paying 
particular attention to the September 1990 and January 1996 
examinations, and interviewed the veteran for over an hour.  
It was noted that the veteran came to the interview angry and 
felt dishonored by the reduction, as if the government did 
not appreciate his efforts in Vietnam.  The veteran described 
traumatic events, most not previously reported.  He reported 
a recurring dream with a drill instructor with a sword.  The 
veteran reported waking up sweating and very upset.  He 
described daily thoughts of Vietnam startle reaction, and 
penchant for weapons.  The examiner noted no increase in 
agitation after describing the events in Vietnam or the 
experience where memories were triggered.  His antisocial 
activities before, during and after service were recorded.  
The veteran described his marital history, and long history 
of alcohol dependence and marijuana abuse, and treatment.  

On mental status examination he was oriented to place, time 
and situation.  His short and long term memory were intact, 
and he was quite linear in his thought process and his 
thought content was not unusual.  His mood was euphoric and 
his affect full.  There was no evidence of homicide or 
suicide at this time.  

The examiner reported that he was unsure of the diagnosis of 
PTSD.  The veteran clearly experienced enough trauma in 
Vietnam to qualify for exposure to a traumatic event, and he 
did admit to experiencing the traumatic event as recurrent 
and intrusive distressing thoughts; however, he was able to 
continue working despite having this occur, did not 
persistently avoid stimuli associated with the trauma, and 
did not seem to be numbed by the experience.  He was able to 
describe the event without getting visibly upset, he 
described participating in significant activities with his 
children as they were growing up, and he did not seem to be 
detached or estranged from others.  He described being able 
to go out to dinner with his current girlfriend, had loving 
feelings for his children and described a plan for his future 
where he lived in a small town in worm weather working for 
himself.  The persistent symptoms of increased arousal were 
difficult to evaluate.  The veteran stated that he was unable 
to sleep unless he drank alcohol but this is a common 
complaint among alcoholics.  He has some outbursts of anger 
but nothing so severe that he has lost his job.  However, 
this is also characteristic of alcoholics.  His concentration 
was adequate to be able to work every day.  He did seem to be 
a little hypervigilent because he slept with a 45 caliber 
pistol under his bed and did admit to startle response.  The 
disturbance had not impaired his ability to work and did not 
seem to impair his ability to raise children.  The reason for 
the divorce from the wife was infidelity, and he could not 
tolerate her having sexual relations with someone else.  The 
examiner also noted that clearly the veteran was alcohol and 
marijuana dependent.  

The Axis I diagnoses were mild PTSD, and alcohol and 
marijuana dependent.  The Axis II diagnosis was antisocial 
traits.  The Axis V GAF scale score was 60.  As an addendum, 
the examiner noted that the veterans daily activities were 
comfortable and routine for him, and he had financial 
difficulties with the IRS.  He seemed to be functioning 
socially about as well as he had been over the last several 
years.  

It was recorded on VA psychiatric examination in January 1998 
that the veteran was dressed appropriately, and prompt for 
his scheduled appointment.  His thought process were goal-
directed and linear with no evidence of formal thought 
disorder.  However, he frequently would tell stories only 
tangentially related to the questions asked by the examiner.  
His responses were also frequently vague.  His speech was of 
normal tone and rate.  His mood appeared to be irritable and 
his affect moderately restricted.  He was tearful when 
speaking bout Vietnam but declined to give many details of 
his account of combat.  A background on the veteran, before 
and during service, was given.  His post-service adjustment 
was also recorded.  The veteran described in detail a 
nightmare.  The dream starts with him walking on the road on 
a rainy night and he look over a cliff and sees a graveyard 
of choppers and other military machines.  The dream ends with 
a soldier chasing him.  The veteran stated that the dream was 
about his feeling guilty for coming home.  His speech was 
rapid and he was tearful when talking bout this dream.  Other 
symptoms include some intrusive thoughts, occasional flash 
backs, sleep difficulties, and increased startle response.  

The examiner's impression was that the veteran had a 
difficult childhood, with difficulties academically and with 
accepting authority.  He engaged in the use of alcohol, had 
physical altercations with his stepfather, stole, and had 
moderate difficulty with authority.  His reported experiences 
in Vietnam were noted along with symptoms characteristic of 
PTSD.  The examiner believed that the veteran clearly met the 
criteria for PTSD and while he likely had a pre-existing 
personality disorder, he clearly became less able to function 
following his tour in Vietnam.  His current functioning 
continued to be mildly impaired by his PTSD.  He was 
currently employed and had been for the past several years.  
In the past he had great difficulty maintaining employment 
secondary to his anger and tendency to isolate.  He has 
problems with his interpersonal relationships and depression.  
He used alcohol to relieve his depression and occasionally 
had nightmares.

The Axis I diagnoses were PTSD, mild to moderate; and alcohol 
dependence, moderate.  The Axis II diagnosis was antisocial 
personality disorder, and for Axis V, the current GAF score 
was 61.

A May 1998 addendum to the above examination noted that the 
veteran did present his history in a vague manner and had 
difficulty reporting specific symptoms.  He did become 
tearful when speaking of Vietnam, but declined again to give 
specific details of his combat experience.  He also gave 
seemingly conflicting information during the interview.  He 
described his father as a mean, hard-nosed, loud and 
verbally abusive person, but later described his relationship 
with him as good.  The examiner noted that the veteran had 
difficulty with authority and interpersonal relationships 
prior to service, failed school in the 9th grade, started 
drinking alcohol, engaged in stealing, had physical 
altercations with his step-father, and during his first tour 
, which was noncombat, he stole from his truck and others.  
He was not disciplined because I didnt get caught.

The veterans reports and the claims file support experiences 
that meet the requirement for a stressor, however the veteran 
had difficulty articulating how these experiences translated 
into problems for him, and in fact one gets the impression 
that he enjoyed a lot of his combat experience, and appeared 
to be most distressed about not having hot food and showers.

Since the veterans return from combat his work history was 
fairly consistent with his educational level, working as a 
truck driver for 7 years and he was currently employed.  He 
had lost jobs due to substance abuse, continued to drink and 
use marijuana, and he had been in and out of treatment for 
substance of abuse.  When the veteran reported nightmares, 
intrusive thoughts, sleep difficulties, and increased startle 
response, it appeared like he was reporting symptoms off a 
list rather than reporting experiences he was having.  The 
veteran stated that he was having trouble with depression, 
anger, and interpersonal relationships.  The examiner noted 
that depression was commonly associated with alcohol abuse.  
The veteran was employed, and his marriage broke up after he 
attempted to push his wife down a flight of stairs.  The Axis 
I diagnoses were alcohol dependence, moderate, and PTSD, mild 
to moderate.  The Axis II diagnosis was antisocial 
personality disorder, moderate, and the Axis V GAF score was 
70 for PTSD, and 61 for antisocial PD (personality 
disorder)/alcohol dependence.

Analysis

With respect to the issue of restoration, the Board notes 
that the effective date of the reduction was August 1, 1996.  
This was prior to the November 7, 1996, effective date of the 
revision of the rating criteria for psychiatric disabilities.  
The question of whether both the old and the new rating 
criteria must be considered in determining whether the 30 
percent evaluation should be restored in such circumstances 
has not been addressed by the Court to the best of the 
Boards knowledge.  In the recent case of Rhodan v. West No. 
96-1080 (U.S. Vet. App. Dec. 1, 1998) the Court held that an 
increased rating under the revised psychiatric rating 
criteria could not be awarded prior to the effective date of 
the change.  Accordingly, the Board would first rule that 
only the old rating criteria are for consideration in this 
case as to the restoration of the 30 percent evaluation prior 
to August 1, 1996.  As this issue is not settled, however, 
the Board will also in the alternative consider whether the 
veteran would be entitled to a restoration of the 30 percent 
evaluation under the new criteria.  Holbrook v. Brown, 8 Vet. 
App. 91 (1995).  

The psychiatric examination and evaluation in 1987, under 
which the PTSD was service-connected and a 30 percent 
evaluation assigned, found severe PTSD, and that the 
veterans highest level of functioning was poor.  When 
the veteran was examined in 1990, there was some discussion 
of the veterans personality disorder, and the symptoms 
associated therewith.  It was noted that the veteran lost 
jobs due to his inability to get along with people, a 
character trait existing long before service, as was his 
drinking problem, for which there had been drinking and 
driving problems.  The veteran also stated that he was play 
acting in the past regarding suicidal ideation.  While the 
GAF score was low, the examiner did not differentiate between 
the personality disorder symptoms and the PTSD, as they 
affected the veterans functioning.  The record is clear, 
however, that in 1990 the personality disorder was a very 
strong component of the veterans social and industrial and 
disfunctioning.  In other words, the clinical evidence then 
of record did not necessarily show that the service-connected 
PTSD was the sole basis for the veterans psychiatric 
manifestations.  There was further recognition of improvement 
in the functioning, as noted in the hospitalization in 1992, 
when the veterans GAF score was found to be 50, before 
hospitalization, and then the expected improvement with 
treatment and medication, to 80 at discharge.  Noteworthy is 
the fact that absent a period of hospitalization, which was 
motivated by the claimants legal problems, he has not 
committed to any therapy or medication, and still manages to 
have a productive social and industrial life.  The Board 
finds that the evaluations in 1990 and 1992 showed 
improvement in the manifestations associated with the 
service-connected PTSD.  The record indicates he was employed 
throughout this period and thus the improvement was under the 
ordinary conditions of life.

The January 1996 examination and evaluation, at a minimum, 
confirmed the continued improvement in the PTSD, finding that 
it was mild, rather than the severe noted in 1987.  The 
examiner discussed the areas of improvement, noting present 
and or absent manifestations, and essentially laid out the 
basis for the finding of improvement in the appellants PTSD.  
The Board considers the 1996 examination to be every bit as 
full and complete as the examination in 1987, and subsequent 
examinations, and to be highly probative.  

The veteran found fault with the examination in 1996.  He did 
not believe that a young woman could adequately evaluate his 
PTSD.  He indicted that his condition had not changed and 
that he was reduced because he did not get along with the 
1996 examiner.  The Board notes that the veteran is competent 
to describe symptoms.  He is not shown, however, to be 
medically qualified to associate those symptoms with an 
underlying disability that is not itself subject to lay 
observation, or to attribute symptoms among several disorders 
like PTSD, a personality disorder or substance abuse.  He 
also is not competent to render an opinion concerning the 
severity of his service-connected PTSD under the criteria 
provided in the Diagnostic and Statistical Manual for Mental 
Disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the psychiatric examination by a different 
examiner in October 1996 also found the veteran to be 
improved.  Finally, in retrospect, the January 1998 
examination and May 1998 addendum quantified what had been 
reported as early as 1990, that the veterans personality 
disorder and alcohol abuse were more significant that the 
veterans PTSD in terms of dysfunctional manifestations.  The 
Board is not relying on the findings in October 1996 and 
January and May 1998 to support the reduction effective in 
August 1996, but these later reports are clearly probative as 
to whether the appellants complaints about the adequacy of 
the initial examination in January 1996 were justified.  The 
Board is satisfied, based on the probative medical evidence 
of record, that improvement in the veterans service-
connected post-traumatic stress disorder, under the ordinary 
conditions of life, was shown in January 1996.

A 30 percent evaluation under the rating criteria in effect 
prior to November 7, 1996, required definite social and 
industrial impairment.  In other words, a degree of social 
and industrial inadaptability more than moderate.  The 
examiner in January 1996 reported that the veterans PTSD was 
mild, as did the October 1996 examiner.  The GAF score in 
January was 75, and 60 in October, 1996.  Even taking the 
lower score, which translates to moderate difficulty in 
social and occupational functioning, the veteran does not 
meet the requirements for a 30 percent evaluation.  As 
discussed above, the veteran has always worked, and his moves 
from job to job were due to his substance abuse, rejection of 
authority, and antisocial behavior, not the PTSD.  His only 
hospitalization of record, in1992, was to show a judge that 
he engaged in drug and alcohol treatment for rehabilitation, 
to ameliorate his DUI problem.  The manifestations associated 
with his PTSD, as set forth in the January 1996 examination, 
do not reflect more than mild impairment.  The Board is not 
persuaded by the probative evidence of record that an 
evaluation in excess of 10 percent, based on the old rating 
criteria, was warranted when the PTSD evaluation was reduced, 
and that this improvement had been achieved under the 
ordinary conditions of life.  Given the above fundamental 
facts, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.

As noted above, the Board will also address in the 
alternative whether the improved PTSD as shown in January 
1996 warranted an evaluation in excess of the 10 percent 
assigned, under the rating criteria after November 7, 1996.  
The answer is no.  The rating criteria for a 30 percent 
evaluation requires occupational and social impairment 
manifested by inability to perform occupational tasks, 
routine tasks, and self-care due to depression, anxiety 
suspiciousness, panic attacks, sleep impairment and/or memory 
problems.  The veteran by his own admission did not have a 
problem on the job, showed no self care dysfunction, and did 
not exhibit memory problems, panic attacks, or anxiety.  His 
social interaction problems hailed back to before service.  
The October 1996 examination also showed mild PTSD, and noted 
the veterans antisocial traits associated with his 
personality disorder, which is not a disease or disability 
for VA compensation benefit purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (1998).  The veteran was working steadily, did not 
require hospitalization for the PTSD, chose not to take 
medication for the disorder, and still exhibited only mild 
PTSD symptoms.  The GAF scores at hospital discharge in 1992 
and on the VA examination in January 1996 also clearly 
supported the conclusion that sustained improvement was shown 
and that the level of disability was no more than that 
contemplated by a 10 percent evaluation.  Accordingly, the 
Board is not persuaded by the objective evidence that an 
evaluation in excess of 10 percent was in order, under the 
new rating criteria, and that the reduction of the evaluation 
for the service-connected PTSD based upon sustained 
improvement under the ordinary conditions of life was 
warranted.  Given the above fundamental facts, the benefit of 
the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.


Increased Rating for PTSD

The next question before the Board is whether the medical 
evidence after the reduction of the PTSD evaluation warrants 
an evaluation in excess of the currently assigned 10 percent, 
under either the old or new rating criteria.  

In regard to the evaluations after January 1996, the Board 
would like to point out a few anomalies that reflect on the 
veterans credibility in his recitation of PTSD 
symptomatology.  OHare v. Derwinski, 1 Vet. App. 365 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  VA 
examinations and evaluations in 1987, 1990, 1992, and January 
and October 1996 did not show the veteran to be emotional in 
his recitation of stressors and traumatic events in Vietnam, 
or the reexperiencing of such events.  This was pointed out 
in the October 1996 examination, and the February 1997 SSOC 
provided the veteran.  When the veteran was examined by the 
VA in January 1998, for the first time ever he was reported 
as being emotional in speaking about Vietnam.  The examiner 
also noted that in reporting PTSD symptoms the veteran 
appeared as though he was reporting symptoms off a list, 
rather than personal experiences.  Several examiners have 
noted the veterans reluctance to provide information or 
describe his experiences in detail.  While the Board 
certainly does not doubt that the veteran experienced 
traumatic events in service, his recounting of symptomatology 
in the course of his claim for increased benefits has proved 
to be inconsistent, and thus is entitled to much diminished 
probative value, if any.  

The psychiatric examinations in October 1996, and January 
1998, to include the May 1998 addendum, did not show the 
veteran to have occupational or social impairment, associated 
with the service-connected PTSD.  His PTSD did not interfere 
with his employment, routine behavior, or self-care.  He was 
not significantly depressed, and in fact in October 1996 his 
mood was euphoric.  No panic attacks, memory loss or 
significant sleep impairment has ever been reported or 
documented.  The veteran has worked steadily for decades, 
either as a truck driver or carpenter, and the evidence is 
persuasive to the Board that his loss of employment has 
either been due to his substance abuse or intolerance of 
authority/antisocial behavior, not his PTSD.  On an overview, 
a rating in excess of 10 percent for PTSD is not supportable 
under the new rating criteria.  

Under the old rating criteria, the examinations in 1996 and 
1998 do not show definite social and industrial impairment.  
In May 1998 the veterans non-service connected personality 
disorder and substance abuse were found to be the greater 
psychiatric impairment, as compared to the PTSD.  His PTSD 
was described as mild to moderate, with a GAF score of 70, 
while the alcohol dependence was described as moderate, and 
the GAF score for the personality disorder and alcohol 
dependence was 61.  The GAF scores have been discussed above, 
and clearly these scores would not support a rating in excess 
of 10 percent.  The veteran does not take medication for his 
disorder and he has not been in a treatment plan for some 
time.  The PTSD symptomatology is best described as 
productive of not more than mild social and industrial 
impairment.  Given the above fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.


ORDER

Restoration of a 30 percent evaluation for PTSD is denied.

An increased evaluation for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
